AohesoN, D. J.
Under the- Pennsylvania recording acts a deed of conveyance which is not recorded within six months after its execution is null and void as against a subsequent bona fide purchaser for a valuable consideration without notice, if the deed to the latter is first recorded. 1 Pur. 472-3, pl. 76; Lightner v. Mooney, 10 Watts, 407; Poth v. Anstatt, 4 W. & S. 307; Hetherington v. Clark, 30 Pa. St. 393; Shaw v Read, 47 Pa. St. 102. Here the deed to Alexander Smith was recorded September 8, 1874, while that to Henry Metzger was not recorded until June 8,1876. Undoubtedly Smith was a bona fide purchaser for a valuable consideration, and he had neither actual nor constructive notice of Metzger’s title. The possession which affects a purchaser with notice must be clear, open, notorious, and unequivocal. Meehan v. Williams, 48 Pa. St. 238, 241. In my judgment, Metzger never had such possession as would visit a purchaser with constructive notice of his title. The occupancy and acts of Carrier and Jackson were fairly referable to their own and not Metzger’s title. But further discussion of this point is needless, for, in fact, before he concluded his purchase, Smith inquired of Metzger, and he, knowing that Smith was bargaining with Hill, informed Smith that he had no interest in the land. Furthermore, Andrew F. Baum, the plaintiff in the judgment under which Metzger’s, supposed title was afterwards sold, requested and incited Smith to purchase from Hill, and stated that the title was clear. Beyond all controversy, both Metzger and Baum were forever estopped from disputing Smith’s title, or asserting any claim or lien in hostility thereto.
Is George W. Wilson, the sheriff’s vendee, in any better position ? What rights has he superior to those of the judgment creditor, upon whose execution he bought, and the defendant in the writ, whose title he acquired ? The title which Metzger had when the lien of Baum’s judgment attached," was, at the best, a condition alone, liable to be swept away unless the recording acts were complied with. Souder v. Morrow, 33 Pa. St. 83. As a penalty for his neglect, the law extinguished Metzger’s title, and, as a necessary consequence, the lien of Baum’s judgment ceased. If this were not so, the recording acts *737would afford little protection to a bona, fide purchaser, for by no vigilance could he guard against such secret liens. That a judgment creditor is not a purchaser of an interest in his debtor’s land is declared in Cover v. Black, 1 Pa. St. 493. “He stands on the foot of his debtor,” it is there said. Id. 495. Lien is an incident, but not the object, of a judgment, and the judgment creditor is not entitled to any advantage which his debtor had not. Reed’s Appeal, 13 Pa. St. 476, 478.
A purchaser at a sheriff's sale is affected by the records and state of possession at the time when the sale takes place. Gingrich v. Foltz, 19 Pa. St. 38; Stewart v. Freeman, 22 Pa. St. 120. Now, at the date of the sheriff’s sale on December 15, 1875, Metzger was not in possession, and his deed was not yet recorded. But Smith’s deed was then on record, and had been for 15 months. The records, therefore, gave unequivocal notice to Wilson that under the recording acts Metzger’s title was extinct.
It thus appearing that the title of Alexander Smith was good and valid, it is not necessary to consider whether the title of his vendee, Duncan McBane, the plaintiff, would not be good, even if that of Smith were impeachable.
Upon the facts found, I am of opinion that the plaintiff is entitled to recover; and, accordingly, the court do find in favor of the plaintiff, and that he recover the land claimed by him and described in this prtecipe.
Let judgment be entered upon the finding of the court for the plaintiff for the land claimed by him and described in his praecipe, with costs.